DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 6-11 filed August 11, 2022 are currently pending. 
Response to Amendment
 Applicant's arguments, filed 08/11/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.  
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 6-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Hanshew (WO2003/041699 published 05/22/2003).
 Hanshew teaches storage-stable levothyroxine sodium tablets comprising an alditol, a saccharide and the antioxidant butylated hydroxy anisole (BHA) (abstract, [0018], [0035], Example 1, claims 1, 6, 8, 27, 30). Hanshew teaches that the addition of alditol and saccharide to the antioxidant/levothyroxine composition results in a synergistic increase in stability (granular or final dosage form) ([0021]-[0022]).   Hanshew teaches storage-stable levothyroxine sodium tablets wherein butylated hydroxy anisole is present in 0.01% wt. to 0.5% wt. of the tablet composition, which overlaps the amounts of antioxidant found in claims 5-11 (claims 1, 6, 8,  25, 27, 30, 32-33). Applicant is reminded of MPEP 2144.05 wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It is noted that Hanshew does not specifically teach wherein the antioxidant butylated hydroxy anisole is present in 0.05% wt., or 0.1% wt., or 0.15% wt., or 0.2% wt. or 0.25% wt. or 0.3% wt. of the tablet composition. 
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to adjust the amount of the antioxidant butylated hydroxy anisole in the levothyroxine sodium tablet of Hanshew from 0.01% wt. to 0.05% wt., or 0.1% wt., or 0.15% wt., or 0.2% wt. or 0.25% wt. or 0.3% wt. in order to arrive at the claimed tablet composition. Motivation to adjust the amount of butylated hydroxy anisole in the tablet logically flows from the fact that Hanshew teaches that butylated hydroxy anisole in a range of 0.01-0.5% wt. is sufficient to inhibit oxidative degradation of levothyroxine sodium in a tablet form ([0022], [0030] claims 1, 6, 8, 27 and 30). Accordingly, a skilled artisan would have been motivated to select amounts of BHA within the range of 0.01%wt. to 0.5% wt. with a reasonable expectation that said amount of BHA would have inhibited oxidative degradation of levothyroxine sodium in the tablet form. 
Moreover, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of antioxidant butylated hydroxy anisole to provide optimal chemical integrity of the pharmaceutically active agent. The amount of butylated hydroxy anisole in the levothyroxine sodium tablet is a result effective parameter that will affect the physical properties of the final composition. The amount of butylated hydroxy anisole in the levothyroxine tablet is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, the ratio of 0.01-0.5% wt. butylated hydroxy anisole in the levothyroxine tablet disclosed by Hanshew and coworkers above provide a range of workable conditions and it would have been customary for an artisan of ordinary skill to determine the optimal amount of butylated hydroxy anisole in the levothyroxine sodium tablet to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II) (A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
 
Applicant traverses the rejection. Applicant argues that there is an unexpected stability afforded to levothyroxine by the addition of the disclosed amount of antioxidant, as shown in Tables 1-4 of the instant specification. In Table 1 of the specification, Applicant argues that the composition as claimed results in <1% product formation of the main degradation product over 6 months at a temperature of 40°C, while the levothyroxine, BHA, mannitol and sucrose composition of Hanshew results in 2% total impurities at a temperature of 40°C. Applicant asserts that said superiority in stability is sufficient to overcome a prima facie case. 
 
Response to Arguments
Applicant’s arguments, filed 08/11/2022 are acknowledged and have been carefully considered but remain unavailing for the following reasons. Applicant argues that the composition as claimed results in <1% product formation of the main degradation product over 6 months at a temperature of 40°C, while the composition of Hanshew results in a 2% total impurities at a temperature of 40°C. However, as recited in MPEP 716.02 (B), Applicant is reminded that the burden is on Applicant to establish that the results are unexpected and significant. 
 
    PNG
    media_image1.png
    824
    911
    media_image1.png
    Greyscale

First, the claims are not limited to storage conditions such as 40°C for 1, 3 or 6 months. Nor do the claims limit the concentration of impurities or degradation products in the storage stable tablet, nor exclude pharmaceutically acceptable excipients such as mannitol and sucrose present in the composition of Hanshew. Rather, the claimed are directed to the generic storage stable pharmaceutical tablet comprising an active agent which is sensitive to oxygen comprising (a) A therapeutically effective amount of a thyroxine active drug; and (b) an amount of an antioxidant sufficient to inhibit oxidative degradation of active drug, wherein said antioxidant is selected from a group consisting of butyl hydroxyl anisole (BHA), butyl hydroxyl toluene (BHT), Vitamin C, and combinations thereof, further wherein said amount of antioxidant sufficient to inhibit oxidative degradation of thyroxine active drug is present in an amount of from about 0.05% to about 0.750% by weight based upon the total weight of the composition, wherein said antioxidant inhibits oxidative degradation of said active drug. All of the aforementioned limitations are taught by Hanshew as disclosed above. Even for the sake of arguing, in the present case, it was already known in the prior art of Hanshew that overlapping amounts of butyl hydroxy anisole improves the shelf stability of levothyroxine tablets at temperatures of 25-60°C ([0035] and Figure 1). Thus, adding the claimed antioxidant butyl hydroxy anisole, in the amounts embraced in claims 1, 6-11 would expectedly improve the shelf stability of a levothyroxine tablet ([0022], [0030], claims 1, 6, 8, 27 and 30). 
 It remains unclear if this minor difference in concentration of total impurities at 40°C found in Table 1 has a practical significance when compared the composition of Hanshew. Applicant has still not provided any data to demonstrate that the range of 0.71%- 0.91% total impurities afforded by the 0.15% wt., 0.2%wt., 0.25% wt. or 0.3% wt. butyl hydroxy anisole in the levothyroxine composition when stored at 40°C for 6 months as shown in Table 1 contains any practical significance when compared the 2% total impurities afforded by the levothyroxine composition of Hanshew containing overlapping amounts of BHA. 
 It also remains unclear if the presence of 0.05% wt. or 0.1% wt. or 0.15% wt. or 0.2% wt. or 0.25% wt. or 0.3% wt. BHA is critical compared to the 0.01% wt. to 0.5% wt. BHA range embraced within Hanshew, as Applicant has not provided sufficient number of tests to demonstrate criticality. Applicant is reminded of MPEP 716.02 (D) as to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Nor has Applicant demonstrate criticality of the effective amount of levothyroxine in the tablet in comparison to the tablets of Hanshew.  
Pages 30-34 and Table 1 of the instant specification discloses 7 examples with the elected BHA: Formulation 1 comprising 0.01% wt. BHA, Formulation 2 comprising 0.052% wt. BHA, Formulation 3 comprising 0.1% wt. BHA, Formulation 4 comprising 0.15% wt. BHA, Formulation 5 comprising 0.208% wt. BHA, Formulation 6 comprising 0.25% wt. BHA, Formulation 7 comprising 0.3% wt. BHA. 
  As shown in Table 1, there is no difference in shelf stability than the claimed 0.05% wt. to 0.3% wt. BHA compositions than that of the 0.01% wt. BHA composition  (Formulation 1; the same amount exemplified in the prior art of Hanshew), after 1, 3 or 6 months following storage. It is also noted that said 0.01% wt. BHA composition lies outside the range of the antioxidant BHA embraced in the claims. As such, criticality of the claimed range has not been validated and in view of the foregoing when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628